DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to independent claim 34 and the arguments presented has overcome the rejection of claims 34 and 38 as being unpatentable over Kang and the objection to claims 35-37 and 39-40 as presented in the previous Office Action. Therefore, the Examiner has withdrawn the previously presented rejections and objection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 34 and 38 were rejected as being unpatentable over the disclosures of Kang. In addition, claims 35-37 and 39-40 were objected to as depending from a rejected base claim but also indicated as including allowable subject matter. Presently, Applicant has amended independent claim 34 to now include the recitation, ‘…the first acid-labile film being in contact with the structures…’ Applicant also persuasively demonstrates how this amendment distinguishes independent claim 34 from the disclosures and illustrations of Kang. In particular, Applicant points to Figure 1C and 1D of Kang to point out the first acid-labile film is not in contact with the structures which is contrary to the limitations of claim 34 as amended. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Kang or teach and/or suggest the limitations of independent claim 34 as amended. Therefore, independent claim 34 and claims 35-40 depending therefrom are allowable. Additionally, independent claim 21 and claims 22-33 depending therefrom were indicated as being allowable in the previous Office Action. The Examiner maintains that indication of allowability in this present action. Therefore, with no outstanding rejection(s) or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.